THE EMPIRE DISTRICT ELECTRIC                )
COMPANY,                                    )
                                            )
              Respondent,                   )
                                            )
v.                                          )       No. SD 35236
                                            )       Filed: December 5, 2019
COVERDELL ENTERPRISES, INC.,                )
                                            )
              Appellant,                    )
                                            )
and                                         )
                                            )
CITY OF BRANSON, ET AL.,                    )
                                            )
              Respondents.                  )

            APPEAL FROM THE CIRCUIT COURT OF TANEY COUNTY

                      Honorable Timothy W. Perigo, Special Judge

AFFIRMED

       The trial court granted summary judgment in favor of HCW Development Company,

LLC; HCW Private Development, LLC; and HCW North, LLC (collectively, HCW) and

against Douglas Coverdell (Coverdell) and Coverdell Enterprises, Inc. (CEI) on Coverdell’s

claim for adverse possession of approximately 27 acres of property, which includes portions

of the Branson Landing in Branson, Missouri. Following entry of summary judgment in
favor of HCW, a joint motion seeking to have the ruling on Coverdell’s adverse possession

claim reduced to a final judgment was filed by three other parties also involved in the

underlying dispute with Coverdell and CEI: the City of Branson (Branson), Empire District

Electric Company (Empire), and Central Bank of Branson (Central). The trial court granted

the joint motion, thereby disposing of all claims and terminating the litigation. Coverdell

and CEI filed separate appeals. This appeal concerns CEI only. We affirm.

        Concurrently with this opinion, we are affirming the judgment in Coverdell’s appeal

via separate opinion. That is our third opinion in this case. See Empire Dist. Elec. Co. v.

Coverdell, --- S.W.3d ----, SD35226 (Mo. App. filed December 5, 2019) (Empire III).1 In

Empire III, this Court determined, inter alia, that as a matter of law, Coverdell cannot prove

adverse possession of the 27-acre tract at issue, which Coverdell described as Property A.

Id., slip op. at 16.

        In CEI’s appeal, CEI essentially posits trial court error in ruling against CEI because

it owns Property B, which is a portion of Property A that Coverdell conveyed to CEI by

quitclaim deed. The trial court did not err by granting summary judgment against CEI. It is

well settled that a quitclaim deed conveys only that which is possessed by the grantor and


        1
          We note the mandate in our second opinion, Empire Dist. Elec. Co. v. Coverdell,
484 S.W.3d 1 (Mo. App. 2015) (Empire II), was limited to further proceedings concerning
the claim for adverse possession by Coverdell only. Id. at 34. To the extent Coverdell might
have prevailed, however, CEI continued to have an interest in the subsequent proceedings
and on appeal. Our mandate stated:

        [T]he matter is remanded for further proceedings limited to the resolution of
        Coverdell’s claim for adverse possession of Properties A and B as described
        in [Coverdell and CEI’s] reasserted claims. If that claim is found to be
        meritorious, the trial court will then declare the extent to which Coverdell’s
        adverse possession precludes the quieting of title in favor of Branson and
        Empire.

Id.
                                              2
nothing more. Webster Oil Co., Inc. v. McLean Hotels, Inc., 878 S.W.2d 892, 894 (Mo.

App. 1994). “Even a good faith purchaser for value under a quitclaim deed obtains only the

rights, title, or interests his grantor possessed at the time he conveyed the deed.” Pankins v.

Jackson, 891 S.W.2d 845, 847 (Mo. App. 1995); see McAboy v. Packer, 187 S.W.2d 207,

209 (Mo. 1945); see also R & R Land Dev., L.L.C. v. Am. Freightways, Inc., 389 S.W.3d
234, 242 (Mo. App. 2012). Here, CEI’s claim of ownership to Property B is entirely

dependent on Coverdell’s claim of ownership of Property A by adverse possession, and that

claim has failed. Empire III, --- S.W.3d ----, slip op. at 16. Because Coverdell had no

ownership interest in Property B, Coverdell’s quitclaim deed “conveyed nothing” to CEI.

Webster, 878 S.W.2d at 894. CEI, therefore, has no ownership interest in Property B.2



       2
          The property description of Property B was included in both our previous opinions
in Empire II and Empire Dist. Elec. Co. v. Coverdell, 344 S.W.3d 842 (Mo. App. 2011)
(Empire I). To be very clear, because Property B is at issue in this appeal, we repeat its
description here:

       A parcel of land situated in the NE¼ of the SW¼ and the SE¼ of the NW¼
       of Section 33, Township 23 North, Range 21 West, [Branson], as per general
       warranty deed and being described as follows:

       Commencing at the Northeast corner of Park Addition to [Branson], thence
       N 02º29’46” W along the established property line (as per survey of E.G.
       Nightingale, Book 13, Page 16) 27.80 feet to a set rebar being the point of
       beginning, thence continue N 02º29’46” W 749.81 feet to a reference point
       on the top bank of the mouth of Roark Creek, thence continuing N 02º29’46”
       W to the fluctuating waters edge of said Roark Creek, thence easterly and
       southerly along the fluctuating waters edge of Roark Creek and Lake
       Taneycomo to a point being S 89º41’34” E of the point of beginning, thence
       N 89º41’34” W … to a set rebar being a reference point on the bank of said
       Lake Taneycomo, thence N 89º41’34” W 242.06 feet to the point of
       beginning.

Empire II, 484 S.W.3d at 34 (Appendix); see Empire I, 344 S.W.3d at 847 n.10 (reciting
the same property description when tracing the history of Coverdell’s deed).


                                              3
Accordingly, the judgment against CEI and in favor of HCW, Branson, Empire, and Central

is affirmed.



JEFFREY W. BATES, J. – OPINION AUTHOR

WILLIAM W. FRANCIS, JR., P.J. – CONCUR

MARY W. SHEFFIELD, J. – CONCUR




                                          4